Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on May 9, 2022 is acknowledged.  Claims 1-9 and 11-16 were amended and Claims 1-20 are pending in the instant application.  The restriction was deemed proper and made final in the previous office action.  
The restriction was deemed proper and made final in the previous office action.  Claims 10-20 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-9 are examined on the merits in this office action. 


Withdrawn Objections/Rejections
The objections to claims 1 and 2-9 are withdrawn in view of amendment of the claims filed May 9, 2022.
The objection to the drawings are withdrawn in view of amendment of the drawings and Applicant’s arguments filed May 9, 2022.



Maintained/Revised Rejections/Objections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1-9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 claims “A first concentrate for preparing a ready to use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) 
wherein1.9 M> Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The claims are drawn to a first concentrate comprising greater than 0.75M lactate (and less than 1.9M) and calcium ions.  Claims 2-5 are further drawn to specific amounts/ratios of calcium and lactate; claims 6-7 are drawn to a pH range which encompasses a physiological pH, claim is further claiming additional ions such as magnesium and claim 9 claims “which is terminally sterilized” which is a product by process claim.
Please note that the claims are drawn to the first concentrate not the intended use of preparing a dialysis fluid. Furthermore, there is continued confusion regarding the “Caready” (see rejection below) and thus, the amount of lactate is being interpreted as greater than .75 M but less than 1.9 M.  Applicants are trying to further define the lactate concentration based on an undefined calcium concentration of the intended use of the first concentrate.  One cannot determine whether art would meet the limitation of being less than (1.9-.4 X Caready)M given that the claims do not defined a Caready and the claims are drawn to a first concentrate not the intended use of a ready to use dialysis fluid.


Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a combination of naturally occurring compounds, lactate, calcium and magnesium and physiological pH that can be sterilized.  
As the product(s) are found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (a combination of naturally occurring compounds, lactate, magnesium and calcium).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   There is no evidence that the combination of calcium, lactate and magnesium as presented in the instant claimed amounts at a pH that encompasses physiological pH results in something structurally or functionally distinct from what is found in nature,  Furthermore, regarding the amounts of calcium and lactate, although the combination as claimed (with the specific concentration of lactate/calcium) may not occur in nature, there is no indication that mixing the naturally compounds at the ratios/amounts claimed changes the structure, function, or other properties of the lactate, calcium or magnesium in any marked way. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1-9 do not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant argues that “The preamble of claim 1 is amended to recite a "first concentrate for preparing a ready- to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation." It is clear that the scope of the claims is limited to a particular application, i.e., a concentrated dialysis fluid having increased stability against precipitation at temperatures around +4 'C. “Applicants argues the composition provides a clear improvement to existing technologies related to concentrated dialysis fluids. The composition includes lactate and calcium ions at concentrations that are tied to each other at a ratio that provides increased stability at temperatures around 4 C (typical storage temperatures). It was found that in compositions that did not meet both of the conditions recited in claim 1 (Lconc is between 0.75 and 1.9 M and Lconc is less than (1.9 - 0.4 x Caready)M), precipitations formed during storage at 4 'C. See Examples 1-3 at pages 14-17. On the other hand, precipitations did not form in compositions that did meet both conditions. See Examples 4-7 at page 17-21.
  Applicants arguments have been fully considered but not found persuasive.  The claims are drawn to a first concentrate with the intended use of preparing ready to use dialysis fluid.  Furthermore, instant claim 1 does not actually claim a calcium concentration of the first concentration and thus, any amount falls within the claimed limitations.  Furthermore, there is continued confusion regarding the “Caready” (see rejection below) and thus, the amount of lactate is being interpreted as greater than .75 M but less than 1.9 M.  Applicants are trying to further define the lactate concentration based on an undefined calcium concentration of the intended use of the first concentrate.  One cannot determine whether art would meet the limitation of being less than (1.9-.4 X Caready)M given that the claims do not define a Caready and the claims are drawn to a first concentrate not the intended use of a ready to use dialysis fluid.  Nevertheless, Applicants have not shown that the claimed first concentrate (combination of naturally occurring compounds) is any different functionally or structurally from what is found in nature.  Furthermore, there is no evidence that the property of not precipitating out of solution would not also be found in nature (i.e. in blood).  Applicant should provide evidence that the combination of lactate and calcium as found in the instant claims is functionally or structurally distinct from what is found naturally.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “A first concentrate for preparing a ready to use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M),
wherein1.9 M> Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentrate comprising lactate and calcium ions.  There is some confusion regarding what Caready is and what amounts are encompassed by this limitation.  The Caready is an undetermined/undefined amount referring to the intended use of the first concentrate in a ready-to-use dialysis fluid.  The claim does not indicate what amount is Caready and thus, one cannot determine the metes and bounds of the claim with regards to the Lconc(especially when applying art).  There is further confusion given that Caready can be any amount and certain amounts would result in a negative number which further contributes to the confusion.  It is suggested that Applicants amend the claim to include a specific concentration range of the lactate.  
Claims 2-9 are also rejected due to their dependence on claim 1 and not further clarifying this point of confusion.

Response to Applicant’s Arguments
Applicant argues that “one of ordinary skill in the art could determine the concentration of Caready based on the conditions provided in claim 1”.  Applicant argues that a person would  be able to adjust the concentration of calcium in way that, for any concentration of lactate higher than 0.76, the above expression would be satisfied.  For example, if Lconc is 1M, then CaReady must be lower than 2.25 mM. Applicant argues that the equation can be re-arranged  to Caready<(1.9-LConc)/.04.
Applicant’s arguments have been fully considered but not found persuasive.  First, the rearrangement of the formula does clarify the limitations of the claims.  For example, if the Lconc is 1.8 then the amount of the Caready would be .25 which has no relevance to the claim given that the claim is drawn to a first concentrate not the calcium concentration in a ready to use dialysis fluid.   Re-arranging the formula does not further define the concentration of the calcium or the lactate ions given that the claim is drawn to a first concentrate to be used in a ready to use dialysis solution. The requirements of the claim are a first concentrate comprising lactate and calcium ions.  The Caready is an undetermined/undefined amount referring to the intended use of the first concentrate in a ready-to-use dialysis fluid.  The claim does not indicate what amount is Caready and thus, one cannot determine the metes and bounds of the claim with regards to the Lconc.  It is suggested that Applicants amend the claim to include a specific concentration range of the lactate and/or Ca ready concentration.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Usami (JP2015218141 A, cited in Applicant’s IDS).
Claim interpretation of claim 1: Claim 1 claims “A first concentrate for preparing a ready to use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) 
wherein1.9 M> Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  Given the confusion regarding Caready found in instant claim 1, for applying art purposes, the Lconc will be any amount greater than 0.75M but less than 1.9 M.  
Usami teaches of preparing a peritoneal dialysate with a pH close to physiological range.  Usami teaches a second liquid (used for combing with a first liquid to make a peritoneal dialysate) comprising sodium lactate in a range of 21.43 to 448 (191 mM-3.9 M range based on a molar mass of 112.06) and calcium chloride in a range of 1.22 to 25.7 gram/L (8.29 mM-174.8 mM based on the molar mass of 147.01) (see claim 2).  Regarding instant claim 8, Usami teaches including magnesium (see claim 2).
 Regarding claims 6-7 and 9, Usami teaches sterilization of the second liquid and a pH in the range of 6.58-8.0 (see abstract).   Usami teaches a range that comprises/overlaps with the claimed amount of greater than 0.75 M but does not provide an example.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Thus, the amount of greater than 0.75M and 0.8M (instant claim 3) lactate is obvious in view of Usami.  
Furthermore, regarding the ratios found in instant claims 4-5 and the pH found in instant claims 6-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught by Usami (which would overlap with the instant claimed ratios). The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Nevertheless, Usami teach sterilization (abstract of Usami).  
Regarding the limitations of “having increased stability against precipitation at temperatures around +4 degrees Celsius…” found instant claim 1, Usami teaches the same concentrate as the instant claims and would inherently have increase stability at temperatures around +4 degrees Celsius.

Response to Applicant’s Arguments
Applicant argues that “The cited references do not teach or suggest all of the limitations of the claims. In particular, the cited references fail to teach or suggest a concentrate for preparing a ready-to-use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising a glucose preparation, having increased stability against precipitation at temperatures around +4 *C, wherein 1.9 M > LConc > 0.75 M; and Lconc < (1.9 - 0.4 x Caready) M. The Examiner asserts that Usami teaches a second liquid comprising sodium lactate in a range of 191 mM-3.9 M and calcium chloride in a range of 8.29 mM-174.8 mM.   However, Usami fails to teach or suggest conditions that avoid precipitation of the salts at typical storage conditions. Usami does not recognize that to prevent precipitation, the concentrations of the lactate and calcium should be interdependent. 
As discussed above, the inventors of the present application discovered the conditions that result in enhanced stability related to the problem of precipitation at lower temperatures. In contrast, Usami neither deals with such a problem, nor provides any solution to it.   Applicant argues the examples of Usami teach lower concentrations of Lactate. Examples of the present application clearly demonstrate that any time one of the two conditions is not fulfilled, precipitation occurs in the first concentrate (see examples 1-3). On the contrary, when both conditions are fulfilled, precipitation does not occur (see examples 4-7). 
Applicant’s arguments have been fully considered but not found persuasive. As stated above, there remains confusion regarding what Caready is and what amounts are encompassed by this limitation.  The Caready is an undetermined/undefined amount referring to the intended use of the first concentrate in a ready-to-use dialysis fluid.  The claim does not indicate what amount is Caready and thus, one cannot determine the metes and bounds of the claim with regards to the Lconc.  The Examiner would like to first point out that the limitation of “for preparing…” is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  Given the confusion regarding Caready found in instant claim 1, for applying art purposes, the Lconc will be any amount greater than 0.75M but less than 1.9 M.  Regarding Applicant’s arguments that “Usami fails to teach or suggest conditions that avoid precipitation of the salts at typical storage conditions”, the Examiner maintains that Usami teaches renders obvious the concentrate of the instant claims and thus, the concentrate would inherently have increase stability at temperatures around +4 degrees Celsius.  Regarding Applicant’s arguments of unexpected results regarding the concentration of calcium and lactate in the first concentrate, any unexpected results must be commensurate in scope with the claims.  For example, Example 1 in the specification comprises a first concentrate comprising .06125 M calcium chloride and 1.40 M lactate.  The concentrate forms precipitate at four degrees Celsius, however, the concentration of calcium is not excluded from claim 1.  In fact, there are not concentrations of calcium found in instant claim 1 just an undefined calcium concentration of the intended use of the of the concentrate (the ready to use dialysis fluid).   In Example 4, 0.8 M of lactate in combination with 0.035 M calcium did not form a precipitate at four degrees Celsius.  However, the amounts are not commensurate in scope with the claims given that the claims do not actually claim any calcium concentrations let alone the other components (magnesium, and sodium chloride, sodium hydroxide) found within the example.  MPEP 716.02 (d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.
Applicants argue that Usami provides no guidance what R values would reduce precipitation.  Applicant’s arguments have been fully considered but not found persuasive.  The Examiner acknowledges that Usami does not discuss ratios of lactate and calcium to avoid precipitation.  However, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught by Usami (which would overlap with the instant claimed ratios). The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.  In absence of any statistically significant, commensurate in scope of the claims findings, the rejection is maintained.  

Claims 1, 3-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Manda (US2017028184, cited previously)  in view of Usami (JP2015218141 A, cited in Applicant’s IDS). 
Claim interpretation of claim 1: Claim 1 claims “A first concentrate for preparing a ready to use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) 
wherein1.9 M> Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  Given the confusion regarding Caready found in instant claim 1, for applying art purposes, the Lconc will be any amount greater than 0.75M but less than 1.9 M.  
Manda teaches an ion concentrate source comprising sodium lactate in a range of 11-90 g/L and CaCl2 in a range of 0.6-5.1 g/L (see Tables 3-4).  In particular, Manda teaches an ion concentrate comprising 84 g/L sodium lactate and 18 grams/L CaCl2 dihydrate (see Table 6). Given the molar mass of calcium chloride dihydrate (147.01 g/mol) and molar mass of sodium lactate (112.06 g/mol), the concentration of lactate in the concentrate of Manda is .75M and 122.4 mM for calcium.  Regarding the limitations of greater than 0.75M found in instant claim 1, an ion concentration source comprising 90 g/L would be .803M thus meeting the limitation of at least 0.75M. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Thus, the amount of greater than 0.75M is obvious in view of Manda.  Regarding instant claim 3, the concentration of .803 M meets the limitations of greater than 0.8M.  
Regarding claim 8, Manda teaches wherein Magnesium is present in the concentrate (see tables 4-5 and 6).  
Manda is silent to a pH of the ion source concentrate and an example of the specific ratios found in instant claims 4-6.  Manda does discuss a desired pH range for the final dialysate formulation (see Table 2, pH 6.3-7.4, Table 1, pH 5-6).  
However, Usami teaches of preparing a peritoneal dialysate with a pH close to physiological range.  Usami teaches a second liquid (used for combing with a first liquid to make a peritoneal dialysate) comprising sodium lactate in a range of 21.43 to 448 (191 mM-3.9 M range based on a molar mass of 112.06) and calcium chloride in a range of 1.22 to 25.7 gram/L (8.29 mM-174.8 mM based on the molar mass of 147.01) (see claim 2).  Usami teaches sterilization of the second liquid and a pH in the range of 6.58-8.0 (see abstract).  
Additionally, Manda teaches a range of 4 mM up to 600 mM of CaCl2.  A ratio of 20-40 (Lconc/CaConc) and 22-33 (found in instant claim 5) can be found with the ranges of Manda and Usami.  
Nevertheless, regarding instant claims 4-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught by Manda and Usami. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Nevertheless, Manda and Usami teach sterilization and the importance of sterilization to remove viable organisms (See paragraph 0145 of Manda, abstract of Usami).  Thus, it would have been obvious before the effective filing date of the claimed invention to sterilize the solutions of Manda, including the ion concentrate solution, to remove any unwanted microorganisms given the intended use in a dialysate.  There is a reasonable expectation of success given that Manda teaches sterilization to remove microorganisms and sterile formulations are known in the art when the intended use/purpose of the formulation is therapeutic.  
Regarding the limitations of “having increased stability against precipitation at temperatures around +4 degrees Celsius…” found instant claim 1, Manda in view of Usami teaches the same concentrate as the instant claims and would inherently have increase stability at temperatures around +4 degrees Celsius.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 37 of copending Application No. 16/760570 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 claims “A first concentrate for preparing a ready to use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) 
wherein1.9 M> Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  .  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions and wherein Lconc will be any amount greater than 0.75M but less than 1.9M.  
Copending Application No. 16/760570 claims a method of preparing a ready to use dialysis fluid comprising a first concentrate and second concentrate (see claim 22).  Copending Application No. 16/760570 claims wherein the second concentrate comprises a pH of 5-9, calcium in an amount of 0-0.15M, and lactate an amount of 0-1.6M which encompasses the amount of greater than .75M  and less than 1.9 M of the instant claims. Copending Application No. 16/760570 claims including magnesium (see claim 37).  
Regarding the amounts and ratios of lactate and calcium in instant claims 3-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught Co-pending 16/760570. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Nevertheless, it would have been obvious to sterilize the solutions Co-pending AN 16/760570 to remove any unwanted microorganisms given the intended use in a dialysate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicant respectfully traverses this rejection in view of the lack of indication of  allowable subject matter. The present claims remain subject to further amendment, whereby in such amended form this rejection may be inappropriate. 
 Applicants have failed to provide any arguments as to why the rejection is accurate with regards to the instant claims.  Thus, the rejection is maintained.
  
Claims 1 and 3-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 38-39 of copending Application No. 16/760569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 claims “A first concentrate for preparing a ready to use dialysis fluid by mixing said first concentrate with water and optionally a second concentrate comprising lactate and calcium ions, said first concentrate having increased stability against precipitation at temperatures around +4 C, wherein the first concentrate has a lactate concentration LConc (expressed in moles per litre, M) 
wherein1.9 M> Lconc>0.75M; and Lconc<(1.9-0.4xCaready)M; and wherein Caready is a calcium concentration of the ready-to-use dialysis fluid expressed in millimoles per litre (mM).  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions.  .  The Examiner would like to first point out that the limitation in bold is an intended use limitation of the “first concentrate” .  The requirements of the claim are a first concentration comprising lactate and calcium ions and wherein Lconc will be any amount greater than 0.75M but less than 1.9M.  
Copending Application No. 16/760569 claims a method of preparing a ready to use dialysis fluid comprising a first concentrate and second concentrate (see claim 23).  Copending Application No. 16/760569 claims wherein the second concentrate comprises a pH of 5-9 (claim 23), calcium in an amount of 0-0.15M, and lactate an amount of 0-1.6M (claim 38) which encompasses the amount of greater than .75M and less than 1.9M of the instant claims. Copending Application No. 16/760569 claims including magnesium (see claim 38).  
Regarding the amounts and ratios of lactate and calcium in instant claims 3-7, it would have been obvious to optimize the amount calcium and lactate and the pH within the ranges taught Co-pending 16/760569. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize of each calcium and lactate and the pH level within the range taught by the prior art to achieve optimal activity/stability of the ion concentrate for making a  dialysis solution. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. 
Regarding claim 9, the limitations of “a first concentrate …which is terminally sterilized” is a product by process claim. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  Nevertheless, it would have been obvious to sterilize the solutions Co-pending AN 16/760569 to remove any unwanted microorganisms given the intended use in a dialysate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicant respectfully traverses this rejection in view of the lack of indication of  allowable subject matter. The present claims remain subject to further amendment, whereby in such amended form this rejection may be inappropriate. 
 Applicants have failed to provide any arguments as to why the rejection is accurate with regards to the instant claims.  Thus, the rejection is maintained.
 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654